Citation Nr: 0707089	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-20 945	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
arm injury.

2.  Entitlement to service connection for residuals of a rib 
injury.

3.  Entitlement to service connection for breathing problems.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to a combined rating in excess of 20 percent 
for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to December 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The case was 
before the Board in December 2005 when it was remanded for 
additional development.  The issue regarding back disability 
has been characterized to reflect the current posture of the 
claim.  

The issue of entitlement to service connection for a back 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


FINDINGS OF FACT

1.  A chronic left arm disability was not manifest during 
service and it is not shown that any current left arm 
disability is related to service.

2.  The veteran is not shown to have any current disability 
which is a residual of a rib injury.

3.  A disability manifested by breathing problems was not 
manifest during service and it is not shown that any current 
breathing problems are related to disease or injury incurred 
or aggravated in service.

4.  The veteran's service-connected left knee disability is 
manifested by X-ray findings of arthritis and limitation of 
flexion, but has not resulted in limitation of flexion to 
less than 60 degrees, limitation of extension, or more than 
slight recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left arm injury is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  Service connection for residuals of a rib injury is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

3.  Service connection for breathing problems is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

4.  A combined rating in excess of 20 percent is not 
warranted for the veteran's service-connected left knee 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Codes 5003, 5010, 5257, 
5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA notice by letter dated in 
January 2006.  Although he was provided VCAA notice 
subsequent to the November 2002 rating decision appealed, he 
is not prejudiced by such notice timing defect.  He was 
notified of VA's duties to notify and assist in the 
development of the claims.  The September 2004 letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The letter also 
specifically informed the veteran to submit any pertinent 
evidence in his possession.  See page 2 of the January 2006 
letter.  Furthermore, in a June 2006 letter, he was given 
notice regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was given ample time to respond to these letters or 
supplement the record.  The claims were re-adjudicated after 
all essential notice was given.  See September 2006 
supplemental statement of the case (SSOC).  

The veteran's service medical records have been secured.  The 
RO arranged for VA examinations of the left knee.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

II.  Service Connection for Residuals of a Left Arm Injury, 
Residuals of a Rib Injury and Breathing Problems

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Certain chronic diseases, such as arthritis, shall be 
presumed to have been incurred in service when manifest to a 
compensable degree within a prescribed period after service 
(one year for arthritis) even though there is no evidence of 
such disease during service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

With respect to the issues of entitlement to service 
connection for residuals of a left arm injury, residuals of a 
rib injury and breathing problems, the veteran maintains that 
he was crushed between two aircraft in April 1970, which 
resulted in these disabilities.  In support of these 
contentions, the veteran has submitted a buddy statement, 
which states that the veteran described the crushing incident 
to his friend during service, and a copy of a letter that the 
veteran sent his family in 1970, which also describes the 
crushing incident and a subsequent hospitalization.  However, 
in a March 2004 statement, the United States Armed Services 
Center for the Research of Unit Records (USASCRUR) stated 
that it was unable to verify that the veteran was pinned 
between two aircraft in April 1970.  Moreover, the veteran's 
service medical records do not document any crush 
injuries/hospitalization for injuries to the veteran's left 
arm, ribs, or lungs.  Specifically, the service medical 
records note that about the time of the alleged injury (based 
on chronological sequence of records as the pertinent record 
is undated) the veteran was seen with complaints of painful 
left biceps after bull riding during the prior weekend; the 
assessment was muscle strain.  And later in April 1970, he 
was seen for a crush injury to the left ring and little 
fingers.  There were no fractures; the injury was treated 
with ice packs, with no follow-up noted.  A November 1970 
separation examination report is negative for complaints, 
findings, or diagnoses related to residuals of a left arm 
injury.  Moreover, the veteran's service medical records, 
including a November 1970 separation examination report, are 
negative for any complaints, findings, or diagnoses 
pertaining to residuals of a rib injury or breathing 
problems.  

VA outpatient treatment records note that the veteran was 
seen in July 1993 with complaints of left arm pain and 
tingling for two years.  He underwent left carpal tunnel 
release in August 1993.  He now has left carpal tunnel 
syndrome; however, the first medical evidence of this 
disability is in 1993, many years after his service 
discharge.  VA X-ray reports note that the veteran's lungs 
were within normal limits in December 1994, March 2005 and 
December 2005.  However, a December 2005 VA pulmonary 
function test report notes a diagnosis of moderate 
obstructive disease.  The first medical evidence of this 
disability is more than 30 years after the veteran's service 
discharge.  The evidence of record is negative for any 
medical opinion that any current residuals of a left arm 
injury or breathing problems are related to the veteran's 
military service.  With regard to residuals of a rib injury, 
there is no medical diagnosis or other objective evidence 
that such disability exists.  In fact, a December 1994 VA 
chest X-ray revealed all structures, including the thoracic 
cage, to be satisfactory.  In the absence of competent 
evidence of current such disability, there is no basis for a 
grant of service connection for residuals of a rib injury.  

The Board recognizes that the veteran has been awarded 
service connection for post-traumatic stress disorder based 
various in-service stressors, including being crushed between 
two aircraft.  However, in March 2004 USASCRUR stated that a 
search of records, specifically deck logs, did not reveal 
mention of the incident the crushing veteran described (as 
would be expected).  (Significantly, other alleged stressor 
events were verified.)  Regardless, even if one were to 
concede that such (crushing between two airplanes) incident 
occurred, the fact of the matter remains that there is no 
evidence that the veteran sustained injuries to his left arm, 
ribs, or lungs secondary to such incident.

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the Federal Circuit 
noted that 38 C.F.R. § 3.159(c)(4)(i) contains a requirement 
that the claimant establish that he or she has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, the Board finds that a medical 
opinion is not necessary to decide these claims, in that any 
such opinion would not establish the existence of the claimed 
injury in service to which current disabilities could be 
related, nor produce evidence supporting a nexus between 
current disability and service (e.g., continuity of 
complaints).

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against 
these claims, that doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).

III.  Increased Rating for Left Knee Disability

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability of a knee, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August, 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September, 
2004).

The veteran submitted a claim for an increased rating for his 
left knee in May 2002.

A September 24, 2002 VA examination report notes the 
veteran's complaints of left knee pain, swelling, locking, 
instability, giving way, weakness and stiffness.  He also 
reported periods of flare-ups, fatigability and lack of 
endurance.  He indicated that he intermittently used a cane 
and wore a hinged brace on his left knee; however, he was not 
using a cane or wearing a brace at the time of the 
examination.  Examination of the left knee revealed mild 
mediolateral instability, but no anterior, posterior, or 
patellar instability.  The left knee was not swollen, but a 
small, lateral subpatellar effusion could be palpated.  The 
left knee could be flexed to 90 degrees, and hyperextended to 
-8 degrees.  X-rays revealed a small loose body in the 
anterior joint pace of the left knee.

A January 2003 VA examination report notes the veteran's 
complaints of pain, fatigability, weakness and stiffness in 
his left knee.  He indicated that he had difficulty climbing 
stairs.  He reported periods of flare-ups during cold 
weather.  He wore a hinged brace on his left knee.  
Examination of the left knee revealed minimal effusion and no 
instability.  Flexion was to 70 degrees.  The knee could be 
hyperextended to minus 20 degrees.  X-rays revealed a small 
loose body in the anterior joint space of the left knee.

A July 2006 VA examination report notes the veteran's 
complaints of left knee pain and periodic swelling.  He 
reported that he frequently used a cane to walk.  He 
complained of pain, giving way, instability, stiffness, 
weakness, incoordination and effusion in his left knee.  He 
denied any subluxation.  He described flare-ups that lasted a 
day or two; during this time he was unable to ride his 
horses.  Upon examination, the veteran's gait was antalgic.  
Range of motion of the left knee was from 0 degrees of 
extension to 117 degrees of flexion, with pain beginning at 
110 degrees.  The examiner opined that there would be no 
additional limitation of motion with repetitive use.  
Examination also revealed mild medial and lateral and 
collateral instability.  The veteran reported no difficulty 
with his left knee in relation to occupational functioning.  
The examiner opined that the veteran's left knee disability 
had a mild effect on his employability.

Prior to September 24, 2002 the veteran's left knee 
disability was rated 20 percent disabling under Code 5257 
(for instability).  Effective September 24, 2002, the rating 
for the veteran's left knee disability was re-characterized 
as 10 percent disabling under Code 5257 and 10 percent 
disabling under Code 5260 (for arthritis with limitation of 
flexion).  This was based on the September 24, 2002 VA 
examination finding of mild mediolateral instability with X-
ray findings of arthritis and range of motion from -8 degrees 
of extension to 90 degrees of flexion.  

There is no competent (medical) evidence of more than slight 
or mild instability in the record, and on examination the 
veteran specifically denied any subluxation.   Hence, a 
rating in excess of 10 percent under Code 5257 is not 
warranted.  

Furthermore, while the record shows X-ray findings of 
arthritis, flexion has not been shown to be less than to 70 
degrees (on VA examination in January 2003) and extension to 
less than full (0 degrees; the knee could be hyperextended).  
Consequently, a compensable rating is not warranted either 
under Code 5260 (as flexion is not limited to 45 degrees), or 
under Code 5261 (as extension is not limited to 10 degrees).  
As a compensable rating is not warranted under either Code 
5260 or Code 5261, the veteran's schedular rating for 
limitation of motion of the left knee (effective since 
September 24, 2002) is limited to the 10 percent (maximum) 
awarded under Codes 5010, 5003 for arthritis of the knee with 
painful motion.  When the ratings for instability (under Code 
5257) and for arthritis with painful motion (under Codes 
5010, 5003) are combined, the resulting rating is 20 percent.  
See 38 C.F.R. § 4.25.  Accordingly, the Board concludes that 
a combined rating in excess of 20 percent for left knee 
disability is not warranted.





ORDER

Service connection for residuals of a left arm injury is 
denied.

Service connection for residuals of a rib injury is denied.

Service connection for breathing problems is denied.

A combined rating in excess of 20 percent for left knee 
disability is denied.


REMAND

Historically, by rating decision in November 1978, the RO 
denied service connection for cervical muscle spasms.  The 
veteran did not appeal this decision, and it became final.  
In September 2002, the veteran submitted a claim seeking 
service connection for a back disability.  In a November 2002 
rating decision, the RO noted that final rating decisions in 
November 1978 and May 1992 denied service connection for 
cervical muscle spasms and a back condition.  The RO also 
noted that final rating decisions may not be reopened without 
new and material evidence.  The RO ultimately reopened the 
veteran's claim for service connection for a back disability, 
but denied it on the merits.  The veteran appealed this 
determination.  Subsequently, in a September 2006 SSOC, the 
RO found that no new and material evidence had been received 
to reopen a claim of service connection for a back 
disability.

The Board finds that there is no prior final denial of a 
claim of service connection for a back disability.  The 
November 1978 rating decision addressed cervical disability, 
and did not address the lumbosacral spine; therefore, 
finality did not attach as to a back disability.  
Furthermore, there is no evidence that in May 1992 the RO 
issued a rating decision that denied service connection for a 
back disability.  There is no such decision in the record, 
and in January 2006, the RO indicated that it did not have a 
copy of the decision either.  Therefore, the matter on appeal 
has been re-characterized to reflect that this matter 
addresses an original claim of service connection, and that 
de novo adjudication is necessary.

With respect to the claim of service connection for a back 
disability, the Board notes that there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.  The Board regrets any further delay in this matter.  
However, existing law and regulations mandate a return of 
this file to the RO for due process consideration once again.

Therefore, the case is REMANDED to the RO for the following:

1.  With regard to the veteran's claim of 
service connection for a back disability, 
the RO should send the veteran a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b), to include notification that he 
should submit any pertinent evidence in 
his possession.  The RO should also 
provide the veteran notice regarding 
disability ratings and effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The RO should then undertake all 
appropriate development suggested by the 
veteran's response.

2.  The RO should then re-adjudicate the 
claim on de novo review.  If it remains 
denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the opportunity 
for response.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).    



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


